PER CURIAM.
The sole question in this appeal is the admissibility of testimony by a State’s witness of a prior similar offense.
The testimony in question meets the test laid down in Williams v. State, 110 So.2d 654 (Fla.1959), and it would serve no purpose to detail the similarity of the two offenses.
Due to the seriousness of the offense and the severity of the punishment, we have ex-haustedly reviewed the record on appeal and finding no reversible error affirm the judgment and sentence.
Affirmed.
PIERCE, C. J., and HOBSON and MANN, JJ., concur.